Citation Nr: 1008254	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-26 066A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(referred to hereinafter as "diabetes"), to include as due 
to exposure to herbicides.

2.  Entitlement to service connection for end stage renal 
disease, to include due to exposure to herbicides and as 
secondary to diabetes and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Jurisdiction over the Veteran's case 
subsequently was transferred to the Atlanta, Georgia, RO.

In October 2009, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for 
hypertension and of entitlement to a nonservice-connected 
pension have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence of record does not show that 
the Veteran currently has diabetes.

2.  The evidence of record does not show that the Veteran's 
current end stage renal disease is related either directly or 
presumptively to service or is proximately due to, the result 
of, or aggravated by a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

2.  The criteria for entitlement to service connection for 
end stage renal disease have not been met.  38 U.S.C.A. § 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letters dated in August 2006 and October 2006 
of the evidence required to establish service connection, the 
evidence not of record necessary to substantiate his claims 
for service connection, the Veteran's and VA's respective 
duties for obtaining evidence, and how VA determines 
disability ratings and effective dates if service connection 
is awarded.  As these letters fully addressed all notice 
elements, the Board finds that VA's duty to notify has been 
satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent VA 
and private treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and private treatment records from Dr. 
L.C., Dr. N.M., Dr. K.R., and Christ Hospital.  VA also has 
obtained an "End Stage Renal Disease Medical Evidence 
Report" signed by Dr. M.K., a letter from Dr. T.S. that his 
treatment records regarding the Veteran are no longer 
available, and verification that treatment records from Dr. 
L.R.B., Dr. P.H., and Dr. L.S. are not available because 
these doctors are deceased.

The Board notes that the Veteran has not been afforded a VA 
medical examination with respect to either of his claims.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, the weight of the evidence of record does 
not show that the Veteran currently has diabetes.  There also 
is no evidence indicating that the Veteran's current end 
stage renal disease may be related, whether directly or 
presumptively, to his service or may be due to a service-
connected disorder.  The Board therefore finds it unnecessary 
to afford the Veteran a VA medical examination with respect 
to either of his claims.

The Board notes that the Veteran recently identified and 
authorized VA to obtain additional treatment records in 
connection with his pending nonservice connected pension 
claim.  However, he and his representative indicated at his 
October 2009 hearing that these records are not relevant to 
the service connection claims considered herein.  As such, 
the Board finds that it is unnecessary to obtain them in 
order to fairly adjudicate the Veteran's claims.  See 
38 U.S.C.A. § 5103A.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional existing evidence necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, the Board finds that all necessary development has 
been accomplished, and no further assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran seeks entitlement to service connection for 
diabetes and end stage renal disease.  He contends that both 
of these conditions were caused by his alleged exposure to 
herbicide agents while loading and unloading chemical 
explosives and ammunition, maintaining foliage on base, 
conducting gas mask training for servicemen going to Vietnam, 
and being around servicemen returning from Vietnam during 
service.  He further contends that diabetes and hypertension 
caused his end sage renal disease.

Service connection may be established on a direct, 
presumptive, or secondary basis.  Direct service connection 
means that the facts establish that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during 
service.  38 C.F.R. §§ 3.307(a); 3.309.  Service connection 
is presumed where a Veteran served 90 days or more and 
manifested a chronic disease, such as cardiovascular-renal 
disease, to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  However, this presumption may be rebutted by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d), 
3.309(a).

Service connection also is presumed where a Veteran (1) was 
exposed to an herbicide agent during service and (2) 
manifests either (a) chloracne, porphyria cutanea tarda, or 
acute and subacute peripheral neuropathy to a degree of 10 
percent or more within one year from the date of separation 
from service or (b) AL amyloidosis, diabetes mellitus, 
Hodgkin's disease, chronic lymphatic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory 
cancers, or certain soft tissue sarcomas at any time after 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A Veteran who 
manifests one of these disorders is presumed to have been 
exposed to an herbicide agent if he served in Vietnam between 
January 9, 1962, and May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  

Even in situations when a Veteran did not have Vietnam 
service, which is the circumstance in this case, the Board 
must still assess whether the Veteran was exposed to 
herbicides during service in some other way if such alternate 
exposure is alleged.  When, as in this case, the Veteran is 
found not to be entitled to presumptive service connection 
for a disease claimed as due to herbicide exposure, VA must 
nevertheless consider whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Secondary service connection means that the evidence shows 
that a current non-service-connected disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires showing (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

Diabetes

The Veteran's service treatment records do not reveal that 
the Veteran ever complained of, sought treatment for, or was 
diagnosed with diabetes during service.

Subsequent to service, the Veteran sought treatment for a 
variety of health issues from private treatment providers.  
Treatment records dated in February 1999 from Christ Hospital 
indicate that the Veteran was treated for bilateral ankle 
swelling.

Treatment records from Dr. K.R. dated from September 1998 to 
September 2006 Dr. K.R. reveal that the Veteran was treated 
for bronchitis, chronic renal failure, hypertension, stress, 
and a left forearm injury.

Treatment records from Dr. N.M. dated from November 2003 to 
August 2006 indicate that the Veteran was treated for a 
hernia, bilateral knee problems, nasal congestion, 
dermatitis, skin itchiness and rash, and hypertension.

Treatment records from Dr. L.C. dated from April 2004 to July 
2006 reveal that the Veteran was treated for hypertension, 
skin rash and itching, proteinuria, chronic kidney disease, 
and advanced stage uremia.

Dr. M.K. completed an "End Stage Renal Disease Medical 
Evidence Report" regarding the Veteran in July 2006.  He 
provided general information on the Veteran's renal disease 
and reported co-morbid conditions that applied to the Veteran 
then or at any time in the past 10 years.  Diabetes was not 
identified as such a condition.

In October 2006, a search was conducted in the Personnel 
Information Exchange System (PIES) with respect to the 
Veteran's assertion that he was exposed to an herbicide agent 
during service.  No record of such exposure was found.

VA received a letter from Dr. T.S. dated in December 2006.  
Dr. T.S. indicated that his treatment records were no longer 
available.  He noted, however, that he treated the Veteran 
for hypertension and renal insufficiency in the early 1990's.

L.M. submitted a statement on the Veteran's behalf in January 
2007.  He noted that he and the Veteran had served together 
in the Army.  He also noted that their duties included 
loading and unloading explosives, chemical ordinance, and 
weapons and maintaining the ground foliage.  L.M. indicated 
that while performing these duties, the Veteran began to 
exhibit strange behaviors which " resulted in various mental 
and physical problems" and subjected him to disciplinary 
action.  He noted that the Veteran subsequently was 
reassigned to training duties and that these duties caused 
him to "come in contact and be exposed to various gases" 
and "complain of unexplainable illnesses."  L.M. concluded 
by indicating that the Veteran has been under the care of 
various physicians from the moment of his discharge.

Recently, the Veteran sought treatment from the VA Medical 
Center (VAMC) in Atlanta, Georgia.  Treatment records from 
this facility indicate that the Veteran reported a history of 
diabetes in April 2009.  He also reported taking numerous 
medications, including gabapentin and amitriptylline.  The VA 
physician assistant recommended that the Veteran continue 
controlling his diabetes through his diet and by taking his 
medications.

The Veteran and his representative testified at a Travel 
Board hearing in October 2009.  The Veteran reiterated the 
in-service activities he felt exposed him to herbicides.  He 
noted, however, that he could not say for sure which 
herbicides he handled while undertaking these activities.  
The Veteran then stated that Dr. K.R. diagnosed him with 
diabetes in the 1980's.

After the hearing, the Veteran was given 60 days to submit 
additional evidence to VA concerning his claim.  He submitted 
a letter from Dr. K.R. dated in December 2009.  Dr. K.R. 
indicated that the Veteran has received treatment for 
hypertension dating back to his discharge from the military.  
Dr. K.R. also indicated that he has treated the Veteran for 
severe hypertension since 1998.

In light of the evidence, the Board finds that entitlement to 
presumptive service connection for diabetes as due to 
herbicide exposure is not warranted.  The Veteran does not 
contend that he served in Vietnam.  His exposure to an 
herbicide agent in service therefore must be established on a 
factual basis.  Some development was undertaken in this 
regard in October 2006.  Specifically, a PIES search found no 
record that the Veteran was exposed to an herbicide agent 
while in service.  The Board notes, however, that it is not 
clear whether this development was conducted in accordance 
with the VA Adjudication Procedure Manual (Manual or M21-
1MR).  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, 10.  Despite this, no further development is necessary in 
this case.  As explained below, the weight of the evidence 
does not show that the Veteran has been diagnosed with 
diabetes.  The Board thus finds that the Veteran has not 
manifested a disease upon which presumptive service 
connection as due to exposure to an herbicide agent may be 
granted.

The reiterates that when a Veteran is found not to be 
entitled to presumptive service connection for a disease 
claimed as due to herbicide exposure, VA must nevertheless 
consider whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Board finds that entitlement to direct service 
connection for diabetes is not warranted in this case.  The 
weight of the evidence of record does not show that the 
Veteran has a current diagnosis of diabetes.  Treatment 
records from Christ Hospital, Dr. K.R., Dr. N.M., and Dr. 
L.C., as well as a letter from Dr. T.S. do not indicate that 
the Veteran has ever been treated for diabetes.  Indeed, Dr. 
M.K.'s July 2006 "End Stage Renal Disease Medical Evidence 
Report" does not identify diabetes as one of the Veteran's 
health issues.

The Board acknowledges the April 2009 VA treatment records 
referencing diabetes.  However, the VA physician assistant is 
the only one of the Veteran's health care providers to 
suggest a management plan for controlling his diabetes.  The 
medical record is devoid of any clinical indication or prior 
diagnosis of diabetes.  The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the 
basis for making this suggestion appears solely to have been 
the Veteran's self report that he is diabetic.  The Board 
notes that a medical opinion premised upon an unsubstantiated 
account is of no probative value. Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  Additionally "a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Moreover, it does not appear that this physician 
assistant had an established doctor-patient relationship with 
the Veteran, and therefore may not have had in-depth 
knowledge of his diagnosed health issues.  

In contrast, most of the Veteran's private health care 
providers have extensive personal knowledge of his medical 
history because they have been treating him for a number of 
years.  Dr. K.R., for example, indicated in his December 2009 
letter that he has been treating the Veteran since 1998.  He 
and the Veteran's five other private treatment providers 
noted numerous health issues in relation to the Veteran.  
Indeed, the Board reiterates that Dr. M.K.'s July 2006 "End 
Stage Renal Disease Medical Evidence Report" does not 
identify diabetes as one of the Veteran's health issues from 
a checklist.  None of the Veteran's regular health care 
providers mentioned that the Veteran suffers from diabetes.  
Accordingly, very little, if any weight, is placed on the 
sole VA medical record indicating diabetes.  Therefore, the 
overwhelming weight of the medical evidence, including 
evidence submitted or identified by the Veteran himself, does 
not indicate that he suffers from diabetes.

In the absence of probative evidence of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Entitlement to direct service 
connection for diabetes is therefore denied. In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

End Stage Renal Disease

The Veteran's service treatment records do not reveal that 
the Veteran ever complained of, sought treatment for, or was 
diagnosed with, any renal condition during service.

Subsequent to service, the Veteran sought treatment for a 
variety of health issues from private health care providers.  
Dr. T.S. indicated that he treated the Veteran for 
hypertension and renal insufficiency in the early 1990's.

The Veteran began seeing Dr. L.C. for renal problems 
beginning in April 2004.  At that time, Dr. L.C. noted that 
the Veteran's chronic kidney disease and proteinuria occurred 
in the setting of refractory hypertension.  Treatment records 
dated in December 2005 indicate that the Veteran's renal 
function and proteinuria had deteriorated.  Treatment records 
dated in March 2006 indicate that the Veteran had developed 
advanced stage uremia requiring renal replacement therapy.

Dr. K.R. noted in treatment records dated in June 2006 that 
the Veteran suffered from chronic renal failure from 
hypertension.  He also noted that the Veteran felt much 
better after receiving dialysis.

In July 2006, Dr. M.K. completed an "End Stage Renal Disease 
Medical Evidence Report" regarding the Veteran.  He 
indicated that the Veteran started receiving hemodialysis 
three times per week in June 2006.

Dr. N.M. determined in August 2006 that the Veteran was 
stable from a cardiac standpoint to proceed with a kidney 
transplant.

As was noted earlier, in October 2006 the RO under 
development regarding the Veteran's  assertion that he was 
exposed to an herbicide agent during service.  No record of 
such exposure was found.  Also noted earlier, L.M. submitted 
a lay statement on the Veteran's behalf in January 2007 
alleging exposure to various chemicals and gases, although 
herbicides were not specifically identified.  

Recently, the Veteran sought treatment from the VAMCs in 
Atlanta, Georgia, and Cincinnati, Ohio.  Treatment records 
from these facilities dated from April to September 2009 
indicate that the Veteran has end stage renal disease and is 
undergoing dialysis and taking medication while awaiting a 
kidney transplant.

The Veteran testified at a Travel Board hearing in October 
2009.  The Veteran first reiterated the in-service activities 
he felt exposed him to herbicides.  He noted, however, that 
he could not say for sure which herbicides he handled while 
undertaking these activities.  The Veteran then stated that 
his "renal failure was because of hypertension."

After the hearing, the Veteran was given 60 days to submit 
additional evidence to VA concerning his claim.  He submitted 
a letter from Dr. K.R. dated in December 2009.  Dr. K.R. 
indicated that the Veteran has received treatment for 
hypertension dating back to his discharge from the military.  
Dr. K.R. also indicated that he has treated the Veteran for 
severe hypertension since 1998.

The Board finds that presumptive service connection for end 
stage renal disease as due to herbicide exposure is not 
warranted.  End stage renal disease is not a disease listed 
in 38 C.F.R. § 3.309(e) as being associated with exposure to 
herbicide agents.  The Secretary of the VA has determined 
that there is no positive association between exposure to 
herbicides and any condition that is not specifically so 
listed or for which he has not specifically determined should 
be so listed.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42600, 42608 (June 24, 
2002).

When a Veteran is found not to be entitled to presumptive 
service connection for a disease claimed as due to herbicide 
exposure, VA must nevertheless consider whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Entitlement to 
direct service connection for end stage renal disease is not 
warranted on the basis of the evidence in this case.  The 
Veteran currently is diagnosed with renal insufficiency, 
chronic kidney disease, proteinuria, advanced stage uremia, 
chronic kidney failure, and end stage renal disease.  
However, there is no persuasive evidence that the Veteran 
incurred a kidney condition or aggravated a preexisting 
kidney condition while in service.  Indeed, his service 
treatment records are devoid of any indication that the 
Veteran ever complained of, received treatment for, or was 
diagnosed with such a condition.  

There also is no competent or credible lay or medical 
evidence of records associating the Veteran's end stage renal 
disease with his service.  In fact, the Veteran's service is 
not mentioned in any of his treatment records pertaining to 
his kidney condition.  Even assuming, without conceding, that 
the Veteran was exposed to herbicides in the manner alleged, 
there is no competent or credible lay or medical evidence 
indicating that his end stage renal disease is related to 
such exposure in service; or that it is otherwise related to 
service.  The Board further notes that the earliest record of 
the Veteran's kidney condition is an indication from Dr. T.S. 
that the Veteran suffered from renal insufficiency in the 
early 1990's.  The Court has held that when considering 
whether or not to grant a claim for service connection, the 
Board may take into consideration the passage of a lengthy 
period of time in which the Veteran did not complain of the 
disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The absence of any evidence of the 
Veteran's complaint of or treatment for a kidney condition 
for over 26 years after his separation from service therefore 
is significant evidence against his claim.

The Board further notes that where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, there is no competent medical 
opinion addressing a relationship between service and any 
current disability.  While the Board is sympathetic to the 
Veteran's claim, and he is certainly competent to describe 
that which he experienced in service, any contentions by the 
Veteran that his current renal disease is related to service 
is not competent.  There is no indication that the possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Having failed to satisfy the second and third Hickson 
requirements, the Veteran is not entitled to direct service 
connection for end stage renal disease.

The Board also finds that entitlement to presumptive service 
connection for end stage renal disease as a chronic disease 
is not warranted.  There is no evidence that the Veteran 
manifested this condition to a compensable degree within one 
year from his discharge.  Indeed, as noted above, the 
earliest evidence of record that the Veteran suffered from 
any kidney condition is from the early 1990's, well after his 
separation from service in 1964.

Finally, the Board finds that entitlement to service 
connection for end stage renal disease as secondary to 
diabetes and as secondary to hypertension is not warranted.  
As explained above, the Veteran is not entitled to service 
connection for diabetes.  He also is not currently service-
connected for hypertension.  These conditions therefore 
cannot be used by the Veteran as the means through which to 
secure service connection for another disorder such as end 
stage renal disease.

Accordingly, service connection for end stage renal disease 
is denied.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for end stage renal disease 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


